DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on June 23, 2021 and January 25, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 2, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 109859646), as cited in the IDS, machine translation provided and hereafter “Hu”, and further in view of Lin et al. (U.S. Patent Publication No. 2019/0013365 A1), as cited in the IDS and hereafter “Lin”.

	As to claim 1, Hu teaches:
A display panel 10, comprising a display area 111 and a transparent display area 112 outside the display area.

Wherein the transparent display area comprises at least one micro light-emitting diode 131. 

However, Hu does not teach at least one first display pixel unit.
On the other hand, Lin teaches at least one first display pixel unit 431 which in turn comprises at least one micro light-emitting diode 406.  See Lin, FIG. 4A.
One of ordinary skill in the art before the effective filing date would have recognized that forming sub-pixels with corresponding micro light-emitting diodes would yield the predictable benefit of addressing uneven display issues.  Id. at Abstract, ¶ [0002].
As such, it would have been obvious to one of ordinary skill in the art to incorporate the at least one sub-pixels as taught by Lin into the overall display panel with at least one micro light-emitting diode as taught by Hu.

	
	As to claim 2, Hu teaches the display area 111 comprises a plurality of second display pixel units 121 which are arranged in an array, and each of the second display pixel units comprises an organic light-emitting diode.  See Hu, FIGS. 2-5, 11.

 	As to claim 6, Hu teaches the display area 111 comprising an OLED panel 120 may have the same structure as a prior art OLED panel.  Id. at 5-6.  Hu teaches a prior art OLED panel in FIG. 1 which has an encapsulation layer 042 or 027 encapsulating second display pixel units.

 	As to claim 7, Hu teaches a thin film transistor array substrate 110 which comprises a first thin film transistor (3T1C circuit for driving the microLED 131) in the transparent display area and a second thin film transistor (7T1C circuit for driving the OLED 121) in the display area, the first and second thin film transistors corresponding disposed and electrically connected to the micro light-emitting diode and the organic light emitting diode.  Id. at 8.
   
 	As to claim 8, Hu teaches an equal size as the heights A1 are the same.  Id. at FIG. 4.

 	As to claim 9, neither Hu nor Lin teaches the claimed ratio.  
On the other hand, shape, size, and dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Here, the claimed ratio would merely have require changes in the sizes of the area occupied by the first display pixel units and the area of the transparent display area, entirely within the purview of one of ordinary skill in the art.
	

 	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Lin as applied to claim 1, and further in view of Ouyang et al. (U.S. Patent Publication No. 2020/0204715 A1), hereafter “Ouyang”.

 	As to claim 3, neither Hu nor Lin teaches, inter alia, a density of second display pixel units in the display area greater than a density of the first display pixel units in the transparent display area.
 	On the other hand, Ouyang teaches a pixel density of first display pixel units in a transparent display area 1 is less than a pixel density of second display pixel units in a display area 2, i.e. a density of the second display pixel units in the display area is greater than a density of the first display pixel units in the transparent display area.
 	One of ordinary skill in the art before the effective filing date would have recognized that the different densities can balance display quality, improved user experience, and operating requirements of the camera element.  See Ouyang, ¶ [0023].
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the different densities as taught by Ouyang into the display structure having a display area and a transparent display area as taught by Hu and Lin.

 	As to claim 5, given that Ouyang teaches the first display pixel units having a smaller density than second display pixel units, it follows that a distance between adjacent units is greater in the first display pixel units than the second display pixel units.


Claims Allowable If Rewritten in Independent Form
 	Claims 4, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claims 4 and 13, Hu is silent as to the colors of the pixel units and Lin teaches the first display units emitting just red and green light.  See Lin, ¶ [0088]. 

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter in claims 10-18.  Prior art fails to teach “wherein the mainboard is electrically connected to the front-facing camera” (claim 10).

 	Although the above claim 10 limitation seems obvious, the Examiner was unable to find said limitation despite an extensive search.  Hu teaches in FIG. 8 a camera module 160 and mainboard 110, but Hu is silent as to the mainboard being electrically connected to the camera module.  Xia et al. (U.S. Patent Publication No. 2020/0312925 A1), hereafter “Xia”, teaches in FIG. 16 a display panel comprising a display area 111, a transparent display area 112 comprising at least one first display pixel unit which comprises at least one micro light-emitting diode 130, a front-facing camera 20 that corresponds to a transparent display area.  However, Xia is silent as to mainboard (either 210 or 220) being electrically connected to the front-facing camera.





Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829